Citation Nr: 0404040	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  99-23 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 2001, the Board remanded the claim for further 
development and for the RO to arrange for a VA psychiatric 
examination.  In a March 2003 rating decision, the RO 
continued the denial of service connection for dysthymia.  
The case has been returned to the Board for further appellate 
review.  

The Board notes that the veteran testified before a Veterans 
Law Judge (VLJ) at a travel board hearing in August 2001, a 
transcript of which has been associated with the claims file.  
The veteran was notified in January 2004 that the VLJ before 
whom he testified was no longer at the Board, and he was 
provided with the opportunity to schedule another hearing 
before a different VLJ.  VA received notice in January 2004 
that the veteran did not wish to appear at another hearing, 
and that the Board could consider his case on the evidence of 
record.

The issue of entitlement to service connection for joint pain 
due to an undiagnosed illness is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of dysthymia.

2.  Evidence of a link between dysthymia and a disease or 
injury in service is not of record.




CONCLUSIONS OF LAW

1.  Dysthymia was not incurred in or aggravated by service.  
38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Dysthymia disability is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the September 1999 statement of the case, the AOJ provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
the criteria for establishing service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an August 1997 letter, the AOJ stated that if the 
veteran had been hospitalized at a VA medical facility, he 
should apprise the AOJ of the dates and places of treatment 
so that the AOJ could request those records for him.  The AOJ 
also requested the veteran to send any original service 
documents in his possession, as well as any documents since 
service related to the disability being claimed as service 
connected.  In a September 1999 letter, the AOJ apprised the 
veteran that if he did not have treatment records from a 
private doctor or facility, that he could authorize the AOJ 
to obtain those records for him.

In a June 2002 VCAA letter, under a heading entitled "VA's 
Duty to Assist You in Obtaining Evidence for Your Claim," 
the AOJ stated that it would help the veteran obtain medical 
records, employment records, or records from other Federal 
agencies, but that the veteran had to provide the AOJ with 
sufficient information so that it could obtain the records 
from the appropriate person or agency.  The AOJ stressed that 
it was still the veteran's responsibility to make sure that 
the records were received by it.  Under a heading entitled 
"What Do We Need From You," the AOJ stressed that if the 
veteran believed that there were additional records that 
would assist him in supporting his claim, that he should 
notify the AOJ of the nature of the evidence and where the 
AOJ could obtain it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA treatment records identified by the 
veteran.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

The Board notes that the duty to assist letters sent prior to 
the initial determination in November 1999 did not pertain to 
the veteran's claim for service connection for dysthymia per 
se; rather, they pertained to the veteran's claim for service 
connection due to an undiagnosed illness.  The claim for 
dysthymia, however, arose out of that claim for an 
undiagnosed illness.  Further, sending the VCAA letter after 
the initial rating determination did not prejudice the 
appellant, as it was sent pursuant to the November 2001 BVA 
remand, and the veteran has since had opportunity to submit 
additional information or evidence prior to the case being 
returned to the Board.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004); Bernard v. Brown, 4 Vet. App. 
384 (1993).  For the reasons stated above, the Board finds 
that the requirements of the VCAA have been met.

II.  Factual Background

In a March 1989 enlistment examination report, the veteran 
had a normal psychiatric clinical evaluation.

In a February 1993 separation examination report, the veteran 
had a normal psychiatric clinical evaluation.  In a February 
1993 Report of Medical History, the veteran checked a box 
indicating that he did have or currently had "nervous 
trouble of any sort" but that he did not have nor ever had 
depression or excessive worry.

In a December 1996 Report of Medical History, the veteran 
checked a box indicating that he did not have nor ever had 
"nervous trouble of any sort" or depression or excessive 
worry.

In a February 1998 Report of Medical Examination, the veteran 
had a normal psychiatric clinical evaluation.  In a February 
1998 Report of Medical History, the veteran checked a box 
indicating that he did not have nor ever had "nervous 
trouble of any sort" or depression or excessive worry.

In a December 1999 VA outpatient treatment report, the 
veteran complained of depression that would come and go, 
depending on how things were progressing in his life, and 
that the spells would last a few days at the most.  He stated 
that he was depressed most days and that this had been going 
on for six years.  The examiner noted that the veteran was 
clean, calm, cooperative, alert and oriented.  His motor 
activity was normal.  His affect was somewhat blunted, medium 
range, stable and appropriate.  His mood was somewhat 
depressed.  His speech was fluent, of normal rate and volume.  
His thought was normal in rate, process and content.  There 
were no hallucinations, delusions, suicidal or homicidal 
ideations, eye contact was good, and insight and judgment 
were intact.  The examiner entered a diagnosis of dysthymia.  

In an August 2001 Travel Board hearing, the veteran stated 
that he might have some problems with anxiety, and that a VA 
doctor had diagnosed him with anxiety, and that he had been 
diagnosed with panic disorder around September of 1997 or 
1998, when he was in for clinical treatment.  He stated that 
he was not taking medication for anxiety.  He indicated that 
he had been seen twice after service in the mental health 
clinic.

In an October 2002 VA examination report, the veteran 
reported that for the 10 years prior he had had difficulty 
with anger and irritability, and that he had had panic 
attacks which started in approximately 1998 or 1999.  He 
stated that these were characterized by shortness of breath 
and in increase in pulse rate.  He stated that he 
participated in Desert Storm as a signal man, that they were 
on air combat status, but that he did not see any actual 
combat.  He stated that he had been feeling stressed out 
"since everything has happened," meaning his divorce, 
custody of his child, and his having to move back home with 
his parents.  The veteran reported that he had worked for 
five years reading meters for the city, but was let go 
because he was depressed and had difficulty working in that 
position because his employer gave constant criticism.  He 
stated that he currently worked part-time two days per week.

The examiner noted that the veteran was cooperative, and had 
no tremors, no involuntary movements, had a steady gait, and 
had no psychomotor retardation.  In his assessment, the 
examiner noted that the veteran gave symptoms of chronic 
sleep disturbance, appetite disturbance, energy disturbance, 
and impaired concentration occurring over the years, with 
some of these symptoms dating back to 1992 or 1993.  The 
veteran himself did not identify any service-connected 
situations which might account for his current symptoms.  He 
readily identified more recent stressors such as a prolonged 
divorce, a custody battle over his child, and his having to 
return to live with his parents.  The examiner stated that 
the veteran's current symptoms were not attributed to his 
medical problems, as the veteran did not identify those as 
being a stressor.  The examiner entered an assessment of 
depressive disorder, not otherwise specified.  In a February 
2003 addendum, the examiner stated that the veteran's 
depressive symptoms were not attributed to his service 
connected medical problems, and that his diagnosis of 
depressive disorder not otherwise specified was not 
etiologically related to service or any incident therein.

In a statement dated April 2003 the veteran indicated that he 
disagreed with the examiner's statements in the October 2002 
VA examination report, in that the examiner never asked the 
veteran about his military stressors.  The veteran stated 
that his depression started after May 1989, in boot camp, 
when he almost had a nervous breakdown due to the harsh 
treatment he received from his supervisor.  He stated that 
since the military he would cry for no reason at least once a 
week, or be down and irritable, which would last for a week 
or longer.  He stated that things got worse during his first 
assignment after boot camp, when he was subject to racism and 
forced to sleep in raw sewage.  He stated that while in the 
Persian Gulf, he was exposed to airborne toxins.  He stated 
that the skin on his groin was so bad that it would peel off, 
or the cyst would be so painful that he was unable to walk, 
and that it was his belief that these problems were part of 
his chronic depression along with the other problems.

In a May 2003 statement, the veteran asserted that depression 
was one of his worst problems, and that it bothered him in 
service and to the present, from two to three months at a 
time.

In separate statements dated May 2003, the veteran's sister, 
mother and father asserted that the veteran's demeanor had 
drastically changed since service, in that he had mood 
swings, was short-tempered, and depressed.  

In a May 2003 VA examination report, the veteran described 
very difficult and stressful conditions during active duty.  
He reported working part time for one and a half years as a 
delivery person until he was laid off in January 2003, and 
since then had not been able to find employment.  He 
described a long and drawn out divorce with custody issues.  
He reported that he was living with his parents, with whom he 
got along fine, and that there was no problem living with 
them.

The veteran reported that his military experience affected 
his life in many positive and negative ways, that he did not 
like the racial discrimination that he experienced, and that 
at times he felt guilty for participating in the war which 
resulted in the killing of many innocent Iraqi civilians.  He 
felt very upset about the medical conditions that he 
developed as part of the war, especially the skin condition.  
He had symptoms of irritability and sleep difficulties, which 
were related to his depression.  

In his impression, the examiner noted that it appeared that 
the veteran achieved a satisfactory adjustment prior to 
joining the military service, and that the veteran met the 
criteria for depressive disorder not otherwise specified.  
The examiner stated that it was his impression that the 
veteran's depressive disorder was more likely than not 
related to the divorce, the custody situation, being a single 
parent and being unemployed, than it was related to service 
related conditions.  The examiner stated that although the 
veteran may have experienced some contribution to his 
depression related to his service experience, as some of the 
experiences were stressful and difficult, and also some 
contribution from his service related medical conditions, 
especially the skin condition, it was his opinion that it was 
not as likely as not related to either his service or to any 
of his service related events.  He noted that the symptoms 
were of mild to moderate severity and that they affected his 
function in mild to moderate ways, especially occupational 
functioning.

In a statement dated October 2003, the veteran asserted that 
his psychiatric problems began on his return from the Persian 
Gulf, when his life became difficult due to health problems 
resulting from service, and that his divorce and job 
situation were a direct result of his service in the Gulf.

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2003).  

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Board finds that a preponderance of the evidence is 
against the claim for service connection for dysthymia.  

In order to warrant service connection, the evidence must 
show a current disability, a disease or injury in service, 
and a link between the current disability and the disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  In this case, the veteran has 
attempted to attribute a psychiatric disorder to service.  
However, he is not competent to establish diagnosis or 
etiology. Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  
The veteran did report a history of nervous trouble at the 
time of separation.  However, the clinical evaluation 
disclosed that the psychiatric system was normal.  Such 
clinical finding is more probative than the veteran's mere 
report of a history of nervous trouble.

The veteran has also implied that he has had continuity since 
service.  However, when examined for retention purposes in 
December 1996, he denied a history of nervous trouble, 
depression or excessive worry.  Similarly, when seen in 
February 1998, he denied a pertinent history and the 
psychiatric examination was normal.  Cumulatively, the 
evidence tends to establish that the veteran did not have a 
chronic psychiatric disorder during service and that there 
was no continuity of symptomatology.  

The issue of etiology has been addressed by VA examiners.  In 
February 2003, an examiner concluded that the symptoms were 
not attributable to the service connected medical problems or 
service or any incident therein.  In May 2003, it was 
concluded that it was more likely that the symptoms were 
related to post service events.  Although there may have been 
some contribution to his depression, it was opined that it 
was not as likely as not related to service or to his service 
related events.  At best, this last opinion raises a 
possibility that there could have been an increase, but that 
ultimately no degree of impairment was related to service or 
to a service connected disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (holding that the term 
"disability" for purposes of service connection refers to 
impairment of earning capacity, and such definition mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated).  In sum, no degree of psychiatric 
disability is proximately due to or the result of a service 
connected disease r injury.  38 C.F.R. § 3.310 (2003).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for dysthymia, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for dysthymia is denied.


REMAND

In a November 1999 rating decision, the RO denied entitlement 
to service connection for joint pain due to an undiagnosed 
illness.  In December 1999, the veteran expressed 
disagreement as to this denial.  Thus, the veteran submitted 
a timely notice of disagreement.  See 38 C.F.R. § 20.201 
(2003).  As a result of this finding, this claim must be 
remanded for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:
 
The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to service connection for 
joint pain due to an undiagnosed illness.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2003).  If 
upon completion of the above action the 
claim remains denied, the case should be 
returned to the Board after compliance 
with requisite appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



